GRP Loan, LLC v Smith (2016 NY Slip Op 01771)





GRP Loan, LLC v Smith


2016 NY Slip Op 01771


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Sweeny, J.P., Richter, Manzanet-Daniels, Gische, JJ.


499 24119/06

[*1]GRP Loan, LLC, Plaintiff-Respondent,
vJunior Smith, Defendant, Angela Smith, Nonparty Appellant.


Andrene Smith, Bronx, for appellant.
Jeffrey A. Kosterich, LLC, Tuckahoe (Robert A. Levey of counsel), for respondent.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered January 14, 2015, which denied the part of nonparty appellant's motion seeking to cancel the notices of pendency, and granted the part seeking to reargue her motion to vacate a September 2010 judgment of foreclosure, unanimously affirmed, without costs.
The motion court correctly treated appellant's motion as one for reargument, since no new facts were set forth that could not have been presented on the initial motion, and, in any event, no explanation was offered for not having presented the facts previously. Although the court stated that it was denying the motion, it effectively granted the motion by addressing the merits, correctly holding that appellant's arguments were precluded by collateral estoppel, since they could have been raised on the prior motion. Contrary to appellant's premise, successive notices of pendency are authorized in a foreclosure action, the invalidity or expiration of prior notices notwithstanding (see CPLR 6516[a]).
We have considered appellant's other contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2016
CLERK